Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 12/04/2019 is duly acknowledged.
Claims 1-7 originally presented have been canceled by applicant’s current claim amendments.
Claims 8-14 have been newly presented for examination, and are pending in this application.
Priority
	This application has been filed as a 371 of PCT/MX2019/000006 (filed on 01/30/2019), which claims foreign priority from a Mexican application A/2018/002120 filed on 02/19/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8-14 (as newly recited) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (new) is directed to “A microbial consortium that degrades carbohydrates and contains an organic fraction in household solid organic residues, livestock residues and agricultural residues, wherein the microbial consortium includes a mixture of any of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis, wherein the microbial consortium is resistant to a 1.3 LD (lethal dose) of a thiodicarb (carbamate) and a bifenthrin (pyrethroid) field dose.”

Claims 8 recites the limitations “…and contains an organic fraction in household solid organic residues, livestock residues and agricultural residues,…”, which is ambiguous and confusing. It is unclear if the “microbial consortium” (taken herein as a product composition) as claimed comprises all three components, or the instant recitation is meant to comprise at least one of the three recited components (i.e. akin to a Markush group). No clear guidance is provided by applicant in the disclosure of record (see instant specification, page 8, first paragraph, and page 30 on first two lines, for instances). Appropriate correction and/or explanation is required.
Claim 8 recites limitations “resistant to a 1.3 LD (lethal dose) of a thiodicarb (carbamate) and bifenthrin (pyrethroid) field dose”. The claim as presented is deemed indefinite, because: first, the use of parentheses (see “1.3 LD (lethal dose)”, “thiodicarb (carbamate)”, “bifenthrin (pyrethroid) field dose”) renders the claimed product indefinite as it is unclear if the limitation(s) within the parenthesis is part of the claimed invention. Although, LD appears to be abbreviation of the term “lethal dose”, the limitations “thiodicarb (carbamate)” and “bifenthrin (pyrethroid) field dose” appear to present a narrow limitation followed by a broad limitation (“species (genus)” situation in the same claim; see instant disclosure, page 1, for instance), which renders the claim indefinite as the metes and bounds of the claimed product is not properly defined.  Secondly, the terms “lethal dose” and “field dose” for the microbial mixture or different consortia encompassed in the instant product claim 8 for the recited microbes have not been specifically defined (see specification, section “Materials and Methods” starting on page 5, for instance).  It is unclear what amount of thiodicarb and bifenthrin is considered a “1.3 LD (lethal dose) of a thiodicarb (carbamate) and a bifenthrin (pyrethroid) field dose.”.  Additionally, there is no unit recited indicating what exactly the “1.3 LD” is intended to correspond to.  It is noted that the “lethal dose” of a compound is usually the concentration (e.g. g/L, ppm) of the compound that causes the death of a specific microorganism, that may relate to a “field dose” that is typically used in various agricultural applications, etc. (such as for pesticidal or insecticidal agents).  As presently claimed, there are multiple microorganisms, and/or mixtures thereof to choose from in the claimed microbial consortia. It is therefore further unclear as to what can be considered a “1.3 LD (lethal dose) of a thiodicarb (carbamate) and a bifenthrin (pyrethroid) field dose” effective for all possible consortia encompassed within the limitations of the instant claim.
In addition, claim 8 recites that the “microbial consortium includes a mixture of any of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis”, which is ambiguous and confusing. It is unclear if the mixture (which necessarily requires at
least two species of bacteria) is intended to be composed of at least two, and up to all, of only the recited species, or instead if the mixture includes “any of,” which can include only one of the recited species, wherein additional, unrecited species may then be used to make up the mixture (see also recitation of instant claim 10, wherein the resistance or lethal dose may be defined separately for each microorganism depending on its use). It is noted that Applicant does not present any species within the specification other than those recited in claim 8. For the purposes of examination, this phrase is interpreted to require that the mixture “includes at least two microorganisms selected from the group consisting of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis”.
	Claim 9 recites limitations “wherein the microbial consortium was subjected to exposure to thiodicarb and a bifenthrin for a period between 3 to more than 5 years with increasing amounts of thiodicarb and bifenthrin”, which is ambiguous and confusing because. It is not clear if the step recited is meant for producing the product composition, i.e. the “microbial consortium” as claimed (in the form of a product-by-process ?), or it refers to its use in certain applications thereof.  It is noted that instant claim 8 is directed to a product, and therefore the limitations as presented do not seem to define the metes and bounds of the claimed “microbial consortium” per se.  Appropriate correction is required.
	The recitation of instant Claim 10, as presented is also ambiguous because it is not clear of one or all of the components recited are being required for the claimed “microbial consortium” encompassed by claim 8 as presented (for clarity, the recitation may be presented as a Markush group, if that is what is intended by the applicant). In addition, it is not clear as to the limitations “resistant to the 1.3 LD (lethal dose) of thiodicarb and bifenthrin when used in agricultural applications” is any different than the limitations “resistant to a 1.3 LD (lethal dose) of a thiodicarb (carbamate) and a bifenthrin (pyrethroid) field dose”, as it now does not require the limitations of “field dose” of the “thiodicarb and bifenthrin”. Appropriate correction and/or explanation is required.
	Claim 11 recites the limitations “wherein the microorganisms are present in the following percentages of total bacteria present:” in line 2. There is insufficient antecedent basis for this limitation in the claim. There appears to be no recitation of the term “microorganism”, and specifically for “total bacteria” in claim 8. Appropriate correction is required.
	Claim 12 recites limitations “wherein, when an organic fraction is inoculated with the microbial consortium, carbohydrates contained therein are biodegraded and mineralized, wherein the inoculation is performed four times over the course of 48 hours”, which renders the claim ambiguous because instant claim 8 (from which claim 12 directly depends from) is directed to a product composition, not a method of use. The conditional method steps as recited in claim 12 are confusing as it is unclear if they are required for production of the product, i.e. “microbial consortium”, or for its use/application later, or for that matter just an intended use/results.
	Similarly to claim 12, the limitations of method steps as presented in instant claim 13 are deemed indefinite. Claim 13 also appears to recite it application and/or characteristics of the product composition of claim 8 upon use, which renders the product claim as presented ambiguous (has been taken as intended use limitations). 
	Claim 14 recites limitations “wherein the microbial consortium is used in environmental detoxification processes for polluted soils in the presence of chemical traces”, which similarly recite method steps for intended application of the product claimed in instant claim 8, and does not structurally affect the product of claim 8 (therefore, taken herein as an intended used limitations).  Appropriate correction is required. 

2.	Claims 8-14 (as newly recited) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the “microbial consortium” is the consortium deposited with the “INIFAP at the National Center of Genetic Resources under accession number by the INTERNATIONAL DEPOSIT AUTHORITY: CM-CNRG TB46” (see instant specification, page 4, 3rd paragraph, in particular).
While the specification describes the adaptation of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis, and Arthrobacter globiformis to thiodicarb and bifenthrin (see instant Specification pages 8-26, and section “Inoculum Production” on page 27, in particular), it is clear that the consortium (i.e. the mixture of microorganisms, specifically recited bacterial species in claim 8) that includes the bacterial species of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis, and Arthrobacter globiformis, refers to the microbial consortium deposited with the INIFAP under accession number CM-CNRG TB46.  No other bacterial mixture, in any other form, specifically having the claimed resistance to thiodicarb and bifenthrin is disclosed in the application as originally filed by the applicant. Thus, the microbial consortium deposited with the INIFAP under disclosed accession number CM-CNRG TB46 is considered an essential element of the claimed microbial product.
	Instant claims 9-14, as presented, are included in this rejection as these claims depend from rejected claim 8, and fail to remedy the noted deficiencies as discussed above.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 8-14 (as newly recited) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims in essence recite a “microbial consortium” that includes a mixture of any of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis, and the inherent properties of said microbial consortium. The claimed product of nature judicial exception is not integrated into a practical application because only a mixture of natural microorganisms (in the form of bacterial species) with their inherent properties is claimed.  The claims as presented, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a mixture of natural microorganism with their inherent properties is claimed.
	It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance, published
January 2019, is being referred to with regard to the cited steps in this rejection. 
	With regard to Step 1, the microbial consortium as claimed in claims 8-14 is a composition of matter, i.e. a product composition.
	With regard to Step 2A, prong one, claim 8 encompasses a composition comprising a microbial consortium that includes a mixture of any of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis, wherein the microbial consortium is resistant to a 1.3 LD (lethal dose) of a thiodicarb (carbamate) and a bifenthrin (pyrethroid) field dose.  Applicant indicates in the Specification that the microorganisms forming the consortia are not genetically modified (see instant specification, page 2, 1st paragraph, in particular), and were isolated (see disclosure, page 4, 1st and 2nd paragraphs, for instance). Thus, as per applicant’s own disclosure, the microbial species present/incorporated in the consortium are natural, unmodified bacterial strains. Additionally, it is noted that naturally occurring strains of Bacillus species that are found in soil have been known to degrade various pesticidal agents including pyrethroids (see Cycon et al., 2016; cited as NPL ref. [U] on PTO 892 form; see Abstract, disclosure on page 6, right column, for instance).  As such, the microbial consortium as claimed is deemed to be a natural product.
	With regard to Step 2A, prong two, claim 8 does not recite any elements in addition to a microbial consortium that includes a mixture of any of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis, and the inherent properties of the consortium. As such, there is no additional element in claim 8 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a consortium of microbes formed of a mixture of bacterial species as claimed, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception.
	With regard to Step 2B, claim 8 does not recite any elements in addition to the
the microbial consortium that includes a mixture of any of Bacillus brevis, Bacillus subtilis, Bacillus thuringiensis and Arthrobacter globiformis, and the inherent properties of the consortium. As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
	With regard to dependent claims 9-14, it is noted that these claims recite only
concentrations of the listed natural microorganisms, and further inherent properties, capabilities,
and results of utilizing the microbial consortium as claimed. Thus, these claims are not deemed to provide additional elements that alone and/or together amount to significantly more than the judicial exception per se.
	For the forgoing reasons, the microbial composition as claimed is not deemed to encompass patent eligible subject matter under 101 guidelines.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 8 (newly recited) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 8 of co-pending Application No. 16/619,181 (reference application; filed on the same day of 12/04/2019 by the same inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claim 8 of the co-pending application ‘181 also claims essentially the same microbial consortium with an overlapping scope, reproduced as follows:
“A consortium of microorganisms, wherein the microorganisms are initially exposed to a series of increasing fractions of a lethal dose of thiodicarb, subsequently exposed to a series of increasing fractions of a lethal dose of bifenthrin, wherein subsequent to the exposures of thiodicarb and bifenthrin, all of any resistant strains of the microorganisms of the consortium are resistant to 1 to 1.3 times includes at least two microorganisms selected from the group consisting Clostridium pasteuranium, Bacillus thuringiensis, Bacillus megaterium, Bacillus subtillis, Azotobacter vinelandii, [[and]] Rhizobium sp. [[%]] and combinations thereof, wherein the consortium was deposited with the Institudo Nacional de Investigaciones Forestales, Agricolas y Pecuarias under accession number CM-CNRG TB46.”
It is noted that claim 8 in the instant application is also directed to a microbial composition in the form of a “microbial consortium” comprising any of bacterial species that include the same Bacillus subtilis and Bacillus thuringiensis, wherein the consortium is “resistant to a 1.3 LD (lethal dose) of a thiodicarb (carbamate) and a bifenthrin (pyrethroid) field dose”, that appear to be in a genus-species relationship.  It is also noted that the deposit accession number of CM-CNRG TB46 (see claim 8 of the reference application ‘181) for the two microbial consortia disclosed in separate applications appears to be the same (see instant specification, page 4, 3rd paragraph, in particular).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	 Lopez-Cervantes et al. (US 2011/0151508 A1; cited as ref. [A] on PTO 892 form)- “Biodegradation process and composition” (discloses microbial compositions and biodegradation processes, wherein the composition includes microbial mixture of various bacterial species including Bacillus subtilis, Bacillus thuringiensis; see Abstract, Claim 6, and [0015], [0021], [0046], for instances).
2.	Muir (US 4,952,229; cited as ref. [B] on PTO 892 form)- “Plant supplement and method for increasing plant productivity and quality” (discloses microbial composition comprising organic materials for augmenting plant growth along with specific microbes that include Bacillus subtilis, Bacillus thuringiensis, Arthrobacter globiformis, etc., that can digest cellulosic matter, lipids, proteins, carbohydrates, etc.; see Abstract and claims 1, 4 and 9, in particular). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657